Title: To Thomas Jefferson from William C. C. Claiborne, 8 September 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans 8 September 1804
               
               Since my last letter to you, I have greatly recovered my health, and I have the pleasure to add, that Mrs. Claiborne is now pronounced by her Physicians to be out of danger.—The fever continues to prevail here; but within a few days it has assumed a milder shape, and in several instances has yielded to medicine.
               The mortality during the last month was principally confined to Strangers;—but on yesterday (I learn) nine persons died, four or five of whom, are Stated to have been habituated to the climate.
               The disease is called the Yellow fever, but declared by the Physicians not to be contagious.—I find however that the disorder spreads, and I have advised all who can conveniently leave the city to withdraw.
               The troops are removed into the country, leaving in charge of the public property and buildings, a guard of sixty men. The Patroles at night are composed of the city Militia and Volunteers, who have hitherto performed this duty with fidelity and promptitude.
               I had thoughts myself of retiring a few miles from the city; but finding that my public duties can better be discharged by remaining at the Government House, I believe I shall abandon the idea.
               I have formed an acquaintance with Doctor Scott (the gentleman you mentioned in one of your letters) and hold him in high estimation.
               The Doctor was fortunate enough to introduce into this city the Vaccine Disease, at a period when the Small Pox was prevailing, and attracted thereby a considerable share of the public notice and respect. He is now I believe journeying on the coast, for the purpose of disseminating that valuable discovery in Medical Science, for which humanity and the world are so much indebted to the immortal Jenner!
               I have forwarded to you, by this mail in a separate packet, Notes of a survey of the Tombigbee River, under an impression that a perusal of the same will afford you some satisfaction.—This survey was made by Mr. Silas Dinsmore, Agent for the Choctaws, a man of Science, and a worthy and useful member of Society.
               Accept my best wishes for your health and happiness, and believe me to be—
               With Sentiments of the highest respect! Your faithful friend!
               
                  
                     William C. C. Claiborne
                  
               
            